Exhibit 10.2.20 AMENDMENT TO THE COLLABORATION AGREEMENT This Amendment to the Collaboration Agreement is made to be effective as of 5thday of Sept., 2008, and amends that certain Collaboration Agreement, dated March 19, 2007 (said Amendment and Collaboration Agreement hereinafter collectively referred to as the "Collaboration Agreement."). Kansas City Power & Light Company ("KCPL"), the Sierra Club, and the Concerned Citizens of Platte County, Inc. ("CCPC") (collectively, the "Parties") conducted discussions related to the latan Generating Station utility waste landfill and the Community Investment provisions of the Collaboration Agreement. Whereas, the Parties hereby agree in accordance with Section VI, paragraph j. of the Collaboration Agreement, to amend the Collaboration Agreement as follows: 1.In the Collaboration Agreement, under the heading "Agreements" in Section III, subsection e., third sentence, "In addition, KCPL agrees to grant $60,000 to support ozone and PM monitoring within the great Kansas City region, to be administered by the Mid-American Regional Council;" shall be replaced with "In addition, KCPL agrees to grant $60,000 to Platte County, Missouri to support its Green Build program;". 2.The following language shall be inserted into the Collaboration Agreement under the heading "Agreements" in Section IV, subsection e. after the third sentence. "This release also includes, without limitation, the release of any claims the Sierra Club or CCPC may have concerning the permit for KCPL to construct a Utility Waste Landfill issued on July 16, 2007 in response to the Utility Waste Landfill Construction Permit Application for KCPL, MDNR Job No. NJ06GPLF, Iatan Generating Station, Platte County, Missouri received as a complete application August 7, 2006." 3.In the Collaboration Agreement, under the heading "Agreements" in Section IV, subsection g shall be deleted in its entirety. 4.The following language shall be inserted into the Collaboration Agreement under the heading "Agreements" after Section V. "Section VI. Iatan Generating Station Utility Waste Landfill: Additional Constituents for Detection Monitoring KCPL agrees to complete annual detection monitoring of the leachate in the leachate pond at the Iatan Generating Station utility waste landfill for the following three additional constituents: molybdenum, hexavalent chromium and potassium.
